                 Case 1:18-cv-04252-LLS Document 85 Filed 06/22/20 Page 1 of 2
                                                                   LSDC SDNY
                                                                  ·ooCF \1ENT
                                                                                                       "·· 7
                                                                I
                                                                   EL ECTRO'\fICALLY FILED
UNITED STATES DISTRICT COURT                                                      I PltC #: - - --:-r--...,.--=.-:-
                                                                                    DA TE l-lLf.l>: 6/ 21.,,/1.,,,o
SOUTHERN DISTRICT OF NEW YORK
                                                           -   -    -     X                            •
INNOVATUS CAPITAL PARTNERS , LLC ,

                                           Plaintiff ,                        18 Civ . 4252    (LLS)

                  - against -

JONATHAN NEUMAN , ANTONY MITCHELL ,
RITZ ADVISORS , LLC , GREG WILLIAMS ,
DARYL CLARK and AMANDA ZACHMAN ,

                                           Defendants .
-   -   -    -    -   -   -   -   -   -    -   -   -   -   -   -    -     X
MV REALTY , PBC , LLC ,
                                                                              18 Civ. 7142     (LLS)
                                           Plaintiff ,

                  - against -

INNOVATUS CAPITAL PARTNERS , LLC ,                                             ORDER

                                           Defendant .

- - - - - - - - - - - - - - - - - X



            The issues raised in counsel ' s letters to the Court of May

18 , June 3 and 18                        (Covington) and May 22 and June 8 (Reitler)

are resolved as follows :

            All discovery by Innovatus is stayed until 10 days after it

submits to MV Realty the definition of confidential material

required by the May 28 , 2020 Order .

            MV Realty may proceed with discovery directed to the issue

of entry by others into RTL ("Right to List " ) agreements ,

particularly as related to the issue whether knowledge of such


                                                                   - 1-
       Case 1:18-cv-04252-LLS Document 85 Filed 06/22/20 Page 2 of 2



agreements was "generally available in the public"             (NOA

Article I I) .

      So ordered .

Dated : New York , New York
        June 22 , 2020


                                           L.-w.;, (. . J-1~
                                           LOUIS L . STANTON
                                               U. S . D. J .




                                    -2 -
